Citation Nr: 1756378	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-29 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for thoracolumbar strain, post-operative with degenerative joint disease and degenerative disc disease.

4.  Entitlement to service connection for cervical spine disability, to include as secondary to thoracolumbar strain.

5.  Entitlement to service connection for right leg sciatica, to include as secondary to thoracolumbar strain.

6.  Entitlement to service connection for carpal tunnel syndrome, right upper extremity.

7.  Entitlement to service connection for carpal tunnel syndrome, left upper extremity.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's bilateral hearing loss had its onset during military service or is otherwise related to such service.

2.  The weight of the evidence is against a finding that the Veteran's tinnitus had its onset during military service or is otherwise related to such service.

3.  The weight of the evidence is against a finding that the Veteran's thoracolumbar strain, post-operative with degenerative joint disease and degenerative disc disease had its onset during military service or is otherwise related to such service.

4.  The weight of the evidence is against a finding that the Veteran's cervical spine disability, to include as secondary to thoracolumbar strain had its onset during military service or is otherwise related to such service.

5.  The weight of the evidence is against a finding that right leg sciatica, to include as secondary to thoracolumbar strain had its onset during military service or is otherwise related to such service.

6.  The weight of the evidence is against a finding that the Veteran's carpal tunnel syndrome, right upper extremity had its onset during military service or is otherwise related to such service.

7.  The weight of the evidence is against a finding that the carpal tunnel syndrome, left upper extremity had its onset during military service or is otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for thoracolumbar strain, post-operative with degenerative joint disease and degenerative disc disease have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for cervical spine disability, to include as secondary to thoracolumbar strain have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for right leg sciatica, to include as secondary to thoracolumbar strain have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for carpal tunnel syndrome, right upper extremity have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

7.  The criteria for service connection for carpal tunnel syndrome, left upper extremity have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. 

The VA provided the Veteran with notice letters in February 2010 and March 2010.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in March 2010 and April 2010.

Given the above, the Board will proceed to the merits of the appeal.



Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as organic diseases of the nervous system, if the disease becomes manifest to a compensable degree within one year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Bilateral Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus began in-service and as a result of his duties.  Specifically, at his hearing in October 2016, he stated he was a heavy equipment operator in Vietnam and that he did not wear ear protection.  He further stated that he noticed hearing loss and tinnitus before he got out of service, but he did not claim anything because he did not want to stay any longer than necessary.  As far as he was concerned the tinnitus and hearing loss were intertwined.  He did not seek treatment after service or for many years because he did not realize he could get benefits and he also attributed some of it to age.  He has not had a doctor link his hearing loss to military service.  After service, he worked in an office setting and was not subject to loud noises.  His wife reported that he has not been able to hear since she met him, which was about fourteen years prior to his hearing.  10/6/2016 Hearing Transcript, at 2-5.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Furthermore, clinical hearing loss is shown where the auditory thresholds exceed 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's service treatment records are silent for complaint, treatment or diagnosis of hearing loss and tinnitus.  A Report of Medical Examination in July 1969 did not show hearing loss.  Additionally, in a Report of Medical History in July 1969, the Veteran denied a history of hearing loss. 3/5/2010 STR-Medical, at 2, 6-7.

In a September 2009 medical treatment note the Veteran denied ringing in the ears.  Additionally, another treatment note from March 2009 indicates that he denied tinnitus.  5/19/2010 Medical Treatment Records-Non-Government Facility, 26; 5/5/2010 Medical Treatment Records-Non-Government Facility, at 4.

A VA examination in April 2010 established that the Veteran has bilateral hearing loss that satisfies the definition of 38 C.F.R. § 3.385.  His pure tone threshold levels, in decibels, were recorded as follows:  in the right ear, 20, 30, 40, 50, and 55, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 44 decibels; in the left ear 20, 15, 25, 50, and 60, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 48 decibels.  Speech recognition testing was 86 percent in the right ear and 96 percent in the left ear.  4/23/2010 VA Examination.

The examiner explained that hearing tests at entrance and exit from service showed normal hearing in both ears.  Service records did not support his claim.  There was no evidence of the hearing loss he now displays.  It could only be concluded that hearing loss occurred after leaving the service.  His hearing loss was not caused by noise exposure in the service.  There was no evidence that the Veteran's tinnitus was service connected.  According to his own statements, the tinnitus started about two years ago and he did not recall having it in the service.  Based on that, his tinnitus started long after leaving service and was not service connected. Id.

After reviewing the evidence, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted on a direct basis.

The medical evidence establishes that the Veteran is currently diagnosed with bilateral hearing loss and tinnitus.  However, despite the Veteran's current disabilities, the Board finds that there is no adequately supported competent evidence specifically linking the Veteran's hearing loss to acoustic trauma in service.  

The April 2010 VA examination report was based on review of the Veteran's medical history and interview of the Veteran; the Board therefore places significant weight on the findings of the April 2010 VA examiner.  Given the explanation provided by the examiner and the fact that all relevant evidence and facts were considered, the Board finds that the VA examination report, with the examiner's opinion on the medical etiology questions pertinent to this claim, provides an adequate basis for consideration of issue of whether the Veteran's hearing loss and tinnitus is medically linked to service.  Additionally, there is no medical opinion that supports the claim.

Despite the negative opinion noted above, in this case an award of service connection could still be warranted based solely on competent and credible evidence of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 ( Fed. Cir. 2013).  Moreover, the Veteran is competent here to note lay observable symptoms, such as hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case the weight of the evidence is against finding of continuous symptoms since service.  Indeed, as detailed above, the service records on file reflect auditory acuity within normal limits during service, including on separation.  Specifically regarding tinnitus, the Veteran stated at his hearing that he had ringing in his ears since service.  However, he told the VA examiner documented that he had only had tinnitus for the previous two years.  Medical records also show that the Veteran had previously denied having tinnitus several times, to different medical providers.  As these statements were made in the context of seeking treatment they are deemed highly probative.  In sum, the Board gives more weight to the Veteran's reporting of a lack of symptoms through documented medical records.  Therefore, a finding of in-service onset of tinnitus is unsupported by the record.

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current hearing loss manifested to the requisite degree within one year of service separation.  38 C.F.R. § 3.307.

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).

Thoracolumbar Spine, Cervical Spine, and Right Leg Sciatica

In a Report of Medical History from his entrance examination in September 1966, the Veteran reported recurrent back pain.  He explained that he was in a motor vehicle accident in 1963.  No back problems were found upon examination.  In a Report of Medical history upon separation in July 1969, the Veteran did not report recurrent back pain.  Upon examination, he had a normal spine and other musculoskeletal.  3/5/2010 STR-Medical, at 2-7, 15, 17

Service treatment records show complaints of low back pain in service.  In December 1966, it was noted that he injured his lower back lifting heavy objects and had pain radiating down his left buttock.  He had a mild lumbar strain.  Medical treatment notes from April 1967 indicate that the Veteran went to the MPD and was given a prescription.  He then went to a civilian chiropractor who took x-rays and told him he had a twisted back and his nerves were being pinched.  He had a lumbosacral sprain.  X-rays from February 1967 were negative and it was noted that vertebral bodies were normally aligned and the interspaces were of normal width.  There were no neural symptoms.  There was no evidence of fracture, dislocation or bone destruction.  3/5/2010 STR-Medical, at 54-55, 60 -63, 69-70.

At his hearing, the Veteran stated that he injured his back while he was stationed in Fort Lewis, Washington in about 1967 while clearing brush off of a side road.  He was given medicine, but his back did not improve.  He received an Article 15 for being AWOL because he went to see a private doctor for relief.  That was the only instance of going to sick call for back problems while on active duty.  However, he said his back bothered him continuously afterwards, including his time in Vietnam.  He said he did not have a separation examination.  He received treatment from a chiropractor, who has since retired, after service.  After service, he had a desk job that would not have contributed to his back problems.  His treatment after service sometimes included his neck.  He felt that he injured his neck due to the same conditions in which he injured his back.  He also saw a chiropractor for his sciatica.  When he ran, he felt the nerve running down clear to his foot and had numbness in his toes.  He believed that his sciatica was due to his back problems as it started hurting soon after his back started hurting.  He had testing done about 1978.  10/6/2016 Hearing Transcript, at 6-12.

The Veteran was afforded a VA examination in April 2010.  He reported having the first of three surgeries for his low back in 1979 and a neck surgery in 1990.  He was found to have mild mechanical cervical strain with degenerative joint disease (DJD), degenerative disk disease (DDD) without clinical radiculopathy.  He also had moderate mechanical thoracolumbar strain with DDD and DJD with obvious clinical functional radiculopathy of both lower extremities.  He also had sciatica in both feet.  However, a negative nexus opinion for these disabilities was provided.  It was explained that careful review of available service treatment records failed to provide baseline orthopedically relevant evidence to adequately support present back problems without resorting to mere speculation or conjecture.  Further, there were no convincing back studies that show that one part of the spine caused arthritis to another and multiple back surgeries over the years had caused progressive degeneration, scarring, and bone callousing that worsens with aging.  4/13/2010 VA Examination, at 5-6, 12-14.

In a medical treatment note from October 2016, the Veteran relayed that he had injured his back engaging in heavy construction and other activities in the military.  The doctor was unable to give a nexus opinion, but he wrote that the history presented seemed to relate back to activity that was completed while he was in the military.  10/25/2016 Medical Treatment Record-Non-Government Facility.

At the outset, the Board finds that current disabilities of the thoracolumbar spine, cervical spine and right let sciatica have been established here.  Indeed, such diagnoses of mild mechanical cervical strain with DDD and DJD, moderate mechanical thoracolumbar strain with DDD and DJD, and radiculopathy of both lower extremities are reflected on the 2010 VA examination.  As noted above, an in-service incident in 1966 is shown.  The Board finds that the evidence establishes the first two elements of service connection.  Therefore, the question remaining for consideration is whether the current diagnoses are related to active service.  Thus, it must be determined whether the current disabilities are linked to this in-service incident and treatment, either by continuity of symptomatology or by medical nexus opinion.

When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  However, the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded.  Id. (citing Fed. R. Evid. 803(7)); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (suggesting that the Board could properly draw an inference from contemporaneous service medical records that do not record an injury if it finds the SMRs appear complete, and the injury, disease, or related symptoms would ordinarily have been recorded had they occurred).  

In the present case, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology from service to the present.  

In this case, while the Veteran has reported low back pain since the 1967 injury in-service, the Board finds that the totality of the evidence does not support a finding of continuity of symptomatology.  With regard to the lumbar spine, the Veteran denied having recurrent back pain in a Report of Medical history at separation and there was no spine or musculoskeletal problems noted upon examination in July 1969.  With regard to cervical spine and right leg sciatica, there were no complaints or treatment in-service and no issues were noted upon separation.  There is also no documented treatment directly after service.  Indeed, the Veteran reported that he did not begin seeking treatment for his lower back until about five years after service in 1974.  He also stated that he began to have his neck adjusted at this time.  He further stated that he had testing for his sciatica in about 1978, about nine years after service.  The VA examiner also found that service treatment records did not provide relevant evidence to support his current disabilities.  The passage of many years between the Veteran's separation from active service and diagnosis or documented treatment, while not dispositive, may be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  However, here, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As noted, the Board finds multiple pieces of evidence to be probative and weigh against a finding of continuity.  A significant consideration here is the normal findings, and denial of relevant complaints, at the time of service separation.

Additionally, the evidence does not demonstrate that the arthritis of the spine or sciatica of the leg manifested to the requisite degree within one year of service separation.  Accordingly, the chronic disease presumptive provisions do not apply in this case.  38 C.F.R. § 3.307.

Given the above, a medical nexus opinion is needed to establish service connection in this case.  As explained below, the medical evidence is against such a nexus in this case.

After a complete review of his the claims file, the April 2010 examiner determined that the evidence did not support present back problems related to service.  Moreover, no other competent medical evidence refutes that opinion as the Veteran's doctor was not able to state that his back problems were caused by his service.  For these reasons, the 2010 VA opinion is deemed highly probative and deserving of significant weight.  In this regard, the Board notes the examiner performed a physical examination, recorded a detailed medical history, reviewed diagnostic testing (x-rays), and provided a clear rationale.

Service connection on a secondary basis for cervical spine and sciatica of the right leg is also not warranted as service connection for thoracolumbar strain has not been established.

The Board recognizes the Veteran's belief that his thoracolumbar spine, cervical spine, and right leg sciatica disabilities are due to active service.  In this regard, lay witnesses are competent to opine as to some matters of etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the claimed disabilities involve internal medical processes that extend beyond immediately observable cause-and-effect relationships that are of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the lay statements as to etiology in this case cannot serve to enable an award of service connection here.

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).


 
Carpal Tunnel Syndrome, right and left upper extremity

The Veteran contends that he has carpal tunnel in both of his wrists due to his duties in active service.  Alternatively, he contends that it is due to his thoracolumbar strain.

The Veteran's service treatment records are silent for complaint, treatment or diagnosis of carpal tunnel in his wrists.  A Report of Medical History in July 1969 was silent for complaints for wrist problems.  Additionally, a Report of Medical Examination in July 1969 showed normal upper extremities.  3/5/2010 STR-Medical, at 2, 6-7.

A notation from May 2007 indicated that the Veteran had bilateral basal joint thumb pain that was prominent over the last previous four months.  At the time, he was negative for carpal tunnel symptoms on the left side.  He previously had carpal tunnel release on the right side.  He was found to have osteoarthritis basal joint of the thumbs bilaterally.  5/14/2010 Medical Treatment Records-Non-Government Facility, at 7.

An entry for an x-ray in June 2010 showed a normal right thumb.  There was no fracture, dislocation, or degenerative changes.  An x-ray of the left thumb showed several small ossicles adjacent to the carpometacarpal joint of the thumb, possibly due to an old injury.  There was a tiny erosion in the trapezium bone.  This indicated a possibility of erosive arthropathy such as rheumatoid, but no other erosions were seen on the images.  6/18/2010 Medical Treatment Records-Non-Government Facility, at 12-13.  

At his hearing in October 2016, the Veteran stated that his job in service involved a lot of repetitive movements.  As he operated equipment he constantly had to adjust and move his wrists.  His hands would become sore and stiff.  After he separated, they were not so sore.  Now, his symptoms are so bad that he could hardly open his hands.  His carpal tunnel worsened after service and he sought medical attention about 2008.  He had surgery done on his left hand and was waiting to see if he could have surgery on his right hand.  10/6/2016 Hearing Transcript, at 14-17. 

At his VA examination in April 2010, the examiner noted a right wrist carpal tunnel repair in 2005 and left thumb base metacarpal-carpal joint reconstruction.  The Veteran is right hand dominant.  There were no current carpal tunnel problems noted.  Both wrists were examined.  There was no radial or ulnar deviation deformity, color change, focal swelling, gross external anatomical deformity or derangement, ganglion cysts or masses.  No diffuse or localized tenderness.  Finkelstein's test and Phalen's maneuver were negative.  Tinel's sign was positive.  There was no joint stiffness, laxity, crepitation, or synovitis.  Strength against resistance was 5/5.  The examiner concluded that there were no clinical findings of carpal tunnel syndrome of the bilateral wrists.  It was further explained that careful review of service treatment records failed to provide baseline orthopedically relevant evidence to adequately support present wrist problems without resorting to mere speculation or conjecture.  4/13/2010 VA Examination, at 5-6, 13-14.

In the present case, the Board finds that the weight of the evidence is against a finding that carpal tunnel syndrome of the upper left and right extremities had its onset in service or is otherwise related to service.  The April 2010 examiner reviewed the claims file and provided a negative nexus opinion with a clear rationale.  Moreover, while medical records show that the Veteran was treated for carpal tunnel syndrome in the past, none show that the Veteran had the disability at any time during the claims period.  The VA examiner found no clinical finding of carpal tunnel syndrome.  Additionally, there is no other competent medical evidence to refute that opinion.  

The Veteran is competent to report observable symptoms of the wrists.  However, a diagnosis of carpal tunnel syndrome or other chronic disability requires medical expertise, as it involves an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the lay statements cannot establish a diagnosis here and thus cannot serve to enable an award of service connection here.

Service connection on a secondary basis is also not warranted as service connection for thoracolumbar strain has not been established.

Lastly, the Veteran's carpal tunnel syndrome is not included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309 (a), therefore consideration of continuity of symptomatology under 38 C.F.R. § 3.303 (b) is not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for thoracolumbar strain, post-operative with degenerative joint disease and degenerative disc disease is denied.

Service connection for cervical spine disability, to include as secondary to thoracolumbar strain is denied.

Service connection for right leg sciatica, to include as secondary to thoracolumbar strain is denied.

Service connection for carpal tunnel syndrome, right upper extremity is denied.

Service connection for carpal tunnel syndrome, left upper extremity is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


